            Case 4:21-cv-00528-YGR Document 14 Filed 03/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                      SAN JOSE DIVISION

TESLA, INC.,                                     )   Case No.: 4:21-cv-00528
                                                 )
                Plaintiff,                       )   JOINT STATEMENT REGARDING
                                                 )   DISCOVERY STATUS AND ORDER
       v.                                        )   COMPLIANCE
                                                 )
ALEX KHATILOV.                                   )   Judge Yvonne Gonzalez Rogers
                                                 )
                Defendant.                       )   Complaint Filed: January 22, 2021
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )

       Pursuant to the Court’s order on Feb. 3, 2021, the parties provide the following joint

status update to the Court on their ongoing discovery in this matter and compliance with the

Court’s Order. Following requests by Plaintiff Tesla, Defendant Khatilov has provided a list of

his devices and Tesla has taken images of those devices. Defendant Khatilov has also provided

access to his Dropbox account and certain other accounts. Defendant Khatilov has further

provided an affidavit concerning certain questions by Tesla. The parties continue to exchange

discovery in voluntary proceedings.

       Defendant Tesla has served subpoenas on Dropbox, Microsoft, and Ebay. Ebay has

produced documents under the subpoena. Dropbox has agreed to produce Basic Subscriber

Information under the subpoena. Microsoft has objected, and Tesla is in negotiations with

Microsoft to determine whether a resolution can be reached or whether a motion to compel is

necessary.



                                                                                                  1
           Case 4:21-cv-00528-YGR Document 14 Filed 03/19/21 Page 2 of 2




         Plaintiff Tesla and Defendant Khatilov have tentatively scheduled a deposition of Mr.

Khatilov for April 7, 2021, though that date may be change depending on substantial completion

of initial discovery, including third-party discovery. In advance of the deposition, the parties

anticipate moving the Court for entry of a standard Protective Order to govern the discovery

being conducted.

         The Court’s February 3, 2021 Order also set a Compliance Deadline for Friday, March

26, 2021. Each party hereby affirms that it is in compliance with the Court’s February 3, 2021

order.

Date: March 19, 2020


 Signed:    Alex Khatilov                          Signed: _________________________

 Alex Khatilov                                     Joseph Alm, CA Bar # 294362
 proceeding pro se                                 Tesla, Inc.
 556 Chestnut Ave                                  901 Page Avenue
 San Bruno, California 94066                       Fremont, California 94538-734
 alex@alex.cc                                      jalm@tesla.com
 650 400-4020                                      (650) 681-5000

 Defendant                                         Counsel for Plaintiff
                                                   TESLA, INC.




                                                                                                   2
